IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ADAM JONES,                                           No. 69088
                    Appellant,
                    vs.
                    DARA JONES,
                                                                                 FILED
                    Respondent.                                                  FEB 2 6 2016
                                                                                TRACE K LINDEMAN
                                           ORDER OF AFFIRMANCE               CLERK OF SUPREME COURT
                                                                            BY
                                                                                  DEPUTY CLERK

                                This is an appeal from a district court order granting a change
                    of venue. Second Judicial District Court, Family Court Division, Washoe
                    County; David Humke, Judge.
                                Dara and Adam Jones were married on July 7, 2007, and have
                    one child from the marriage. Dara moved out of the marital residence
                    with the child on approximately August 9, 2015. On August 26, 2015,
                    Adam filed a complaint for divorce in Washoe County. That same day, he
                    also filed a declaration under the Uniform Child Custody Jurisdiction and
                    Enforcement Act, wherein he listed that the minor child at issue was
                    living with Dara at a home address located in Douglas County. Adam also
                    filed an emergency motion regarding the minor child's school enrollment.
                                On August 27, 2015, Dara filed a motion for a change of venue
                    from Washoe County to Douglas County, alleging that she and the child
                    were "bona fide residents of Douglas County, not Washoe County." Adam
                    opposed Dara's motion, arguing that the determination of a defendant's
                    county of residence is an issue for the trier of fact, that NRS 125.020(2)
                    requires Dart to have been a resident of Douglas County for at least six
                    weeks prior to commencement of the action to have standing to change the
                    venue, and that Dara lacked standing because she was not a resident of
                    Douglas County for six weeks. After Dan filed her reply to Adam's

SUPREME COURT
     OF
   NEVADA

(0) 1947A   42t40
                opposition to the motion for a change of venue, the district court filed an
                order granting a change of venue.
                            On appeal, Adam raises the following issues: (1) whether Dara
                has standing to demand a change of venue because she has not been a
                resident of Douglas County for six weeks, (2) whether Dara must prove to
                the trier of fact by clear and convincing evidence that she in fact resides in
                Douglas County, and (3) whether the district court abused its discretion by
                failing to provide a factual basis for its conclusion that Dara presented
                evidence that corroborates that she is in fact a resident of Douglas County.
                Dara has standing to request a change of venue
                            "Standing is a question of law reviewed de novo." Arguello v.
                Sunset Station, Inc., 127 Nev. 365, 368, 252 P.3d 206, 208 (2011).
                            Venue is dictated by NRS 13.040, which provides as follows:
                            [In legal actions not involving contracts, property,
                            or certain offenses], the action shall be tried in the
                            county in which the defendants, or any one of
                            them, may reside at the commencement of the
                            action; . . . subject, however, to the power of the
                            court to change the place of trial as provided in
                            this chapter.
                (Emphasis added.) Furthermore, NRS 13.050 provides, in pertinent part,
                that
                                   1. If the county designated for that purpose
                            in the complaint be not the proper county, the
                            action may, notwithstanding, be tried therein,
                            unless the defendant before the time for
                            answering expires demand in writing that the
                            trial be had in the proper county . . . .
                                  2. The court may, on motion, change the
                            place of trial in the following cases:
                                 (a) When the county designated in the
                            complaint is not the proper county. . . .

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            A motion for a change of venue pursuant to NRS 13.040 does
                not allow the district court to exercise its discretion so long as the
                statutory requirements set forth therein are met.    Halama v. Halama, 97
                Nev. 628, 629, 637 P.2d 1221, 1221 (1981); see also Grey v. Grey, 111 Nev.
                388, 390, 892 P.2d 595, 597 (1995) (noting that if a defendant in a
                domestic relations matter resided at the commencement of the action "as
                she alleged in her venue document, then she is entitled to a change of
                venue as a matter of right").
                            Here, Dara, as a defendant, filed a motion for a change of
                venue, alleging that Washoe County is not the proper venue because she •
                was a resident of Douglas County at the commencement of the action.
                Adam does not argue that Dara's motion was untimely. Therefore, we
                hold that because Dara was a defendant alleging that the county
                designated in Adam's complaint was not the proper county, she had
                standing to request a change of venue under NRS 13.050.
                      The burden of proof is on Adam to prove that Washoe County is the
                      proper venue
                            "Once a timely demand [for a change of venue] is filed, the
                plaintiff . . . has the burden of proving that the county [in] which the
                action is filed is indeed a proper venue."   Was/toe Cty. v. Wildeveld,   103
                Nev. 380, 382, 741 P.2d 810, 811 (1987) (emphasis added).
                            Adam is mistaken in his belief that Dara must prove by clear
                and convincing evidence that Douglas County is the proper venue. As we
                have previously held, the burden of proof is on the plaintiff to prove that
                the original county in which the complaint was filed is the proper venue.
                Id.




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                              Here, Adam argues that
                              [Dara] does not have a lease, rental agreement,
                              own property or have utilities in her name in
                              Douglas County. She does not have employment
                              or vehicle registration in Douglas County. She
                              has not even moved the majority of her personal
                              belongings from the marital home in Washoe
                              County[] . . . , where she owns property, has her
                              vehicle registered, is registered to vote, and has
                              lived until three weeks ago.
                              However, no evidence was presented to support these
                contentions, and, in fact, Dara submitted evidence that seems to rebut at
                least some of the contentions. For example, Dara provided evidence that
                demonstrated that Adam was aware that she and their son had moved to
                Douglas County and that she was enrolling him in a school in that county.
                Specifically, Dara provided copies of text messages from August 9, 2015,
                between her and Adam that demonstrated Adam's awareness that Dara
                was moving with their son to her parent's house and that their son would
                be changing schools. Dara also provided an Instagram update by Adam on
                his Instagram account, dated August 9, 2015, in which he stated,
                "Man... pretty heavy day today coming home to see moving trucks. You
                know it's gonna happen, but it's impossible for something like that to not
                affect you. . . ." Thus, there is evidence that Dara had indeed moved out of
                the marital residence on August 9, 2015, likely with her personal
                belongings.
                              Without offering any evidence supporting his contentions,
                Adam failed to meet his burden of proving that Washoe County is the
                proper county for the commencement of the action.    Wildeveld, 103 Nev. at
                382, 741 P.2d at 811. Because Adam failed to meet his burden of proving
                that the action was commenced within the proper venue, the district court

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I94Th
                 did not err in granting Dara's motion for a change of venue to Douglas
                 County.'
                            Therefore, we
                            ORDER the judgment of thefl district court AFFIRMED.




                                                   Hardesty



                                                    Saitta


                                                                                   J.




                 cc: Hon. David Humke, District Judge, Family Court Division
                      Barber Law Group, Inc.
                      Kathleen B. Kelly
                      Washoe District Court Clerk




                       'Because the burden is not on Dara to prove that she was a resident
                 of Douglas County at the commencement of the action, this court need not
                 address Adam's third claim that the district court abused its discretion by
                 failing to provide a factual basis for its conclusion that Dara presented
                 evidence that corroborated that she is in fact a resident of Douglas
                 County.


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A    e